United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0135
Issued: June 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 27, 2016 appellant filed a timely appeal from an October 7, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a right shoulder
condition causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 7, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On January 19, 2016 appellant, then a 59-year-old tractor trailer operator, filed an
occupational disease claim (Form CA-2) alleging that he developed right shoulder tendinitis as a
result of his occupational employment duties. He reported that he mainly used his right arm to
perform his employment duties for 8 to 12 hours per day, 7 days per week. Appellant stopped
work on January 17, 2016 and returned to work on January 19, 2016. On the reverse side of the
form, the employing establishment controverted the claim.
In an accompanying narrative statement, appellant described his repetitive employment
duties which required the use of his arms and shoulders to drive his tractor trailer, hook lines,
release doors, raise trailers, and load mail. He reported that he had severe pain in his right
shoulder and arm and was diagnosed with calcific tendinitis and shoulder sprain. Appellant
reported that the tendinitis was not a sudden injury and had been occurring for a while.
In a January 17, 2016 report, Dr. Olusola A. Akindele, Board-certified in occupational
medicine, reported that appellant was a right-handed male who complained of right shoulder pain
which had progressively worsened over time, resulting in his inability to raise his right arm. He
noted that appellant’s symptoms worsened after an increased workload due to the Christmas
holiday season. Dr. Akindele ordered an x-ray of appellant’s right shoulder. He diagnosed
calcific tendinitis of the right shoulder and right shoulder sprain and provided appellant modified
work duties.
In work activity status reports dated January 17 through February 16, 2016, Dr. Akindele
related appellant’s work restrictions.
On January 19, 2016 appellant accepted an offer of modified assignment pursuant to his
physician’s restrictions.
By letter dated January 21, 2016, the employing establishment controverted the claim.
In a January 28, 2016 diagnostic report, Dr. Ubaid A. Akhtar, a Board-certified
radiologist, reported that a magnetic resonance imaging (MRI) scan of appellant’s right shoulder
revealed calcific tendinopathy and subacromial subdeltoid bursitis. He further noted a small
partial-thickness undersurface entheseal tear of the supraspinatus, no full-thickness rotator cuff
tear, and moderate hypertrophic degenerative arthrosis of the acromioclavicular joint.
In a February 9, 2016 medical report form, Dr. Robert L. Waltrip, a Board-certified
orthopedic surgeon, diagnosed right shoulder calcific bursitis and restricted appellant to lightduty work.
By letter dated February 29, 2016, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and he was afforded 30 days to submit the requested evidence. In another letter of that
same date, OWCP requested that the employing establishment provide further information
pertaining to appellant’s occupational disease claim.

2

In a March 9, 2016 e-mail correspondence, the employing establishment reported that
appellant was back to work full duty effective March 8, 2016.
In a March 17, 2016 narrative statement, appellant reported that both his supervisor and
the building safety manager concurred that his injury was work related, explaining that they were
not contesting his claim.
In support of his claim, appellant submitted additional medical reports.
In a January 17, 2016 diagnostic report, Dr. Edmond V. Russ, a Board-certified
diagnostic radiologist, reported that an x-ray of appellant’s right shoulder revealed calcific
tendinosis and no acute bony abnormality.
In treatment notes dated January 18 through March 1, 2016, Dr. Akindele provided
findings on physical examination and review of diagnostic testing. He diagnosed sprain of right
shoulder and calcific tendinitis of the right shoulder. Dr. Akindele provided appellant with
continued work restrictions and referred him for an orthopedic evaluation.
In a February 9, 2016 medical report, Dr. Waltrip reported that appellant presented for
evaluation of his right shoulder with complaints of mild intermittent symptoms over the last six
to eight months which worsened around the Christmas holiday with his increasing work
activities. He noted that appellant worked as a spotter/driver for the employing establishment
which entailed moving trailers around the yard and a lot of heavy pushing and pulling at
approximately chest level. Appellant was evaluated on January 17, 2016 when his pain
worsened and he was placed on light duty. Dr. Waltrip provided findings on physical
examination and review of diagnostic testing. He diagnosed very prominent calcific bursitis of
appellant’s right shoulder. Dr. Waltrip performed a subacromial corticosteroid injection and
recommended physical therapy.
In a March 8, 2016 note, Dr. Waltrip released appellant to full-duty work.
By decision dated April 22, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that his diagnosed conditions were causally related to his
accepted federal employment duties.
On June 6, 2016 appellant requested reconsideration of OWCP’s decision. He
resubmitted his prior narrative statement describing his employment duties and reported that his
orthopedic surgeon would be submitting a statement addressing causal relationship.
In an accompanying narrative statement, appellant detailed his employment duties by
listing his daily repetitive activities which he reported performing approximately 50 times per
day. He noted that the majority of his work involved movement with his arms and shoulders
which had been bothering him on and off for approximately one year. Appellant reported that he
typically worked a 40-hour week, but due to a shortage of manpower and increasing volume
during the holiday season, he was working up to 12 hours per day, sometimes 7 days per week,
causing his shoulder condition to worsen. He further stated that the pain and numbness he was
experiencing on his right side required surgery which was scheduled for July 22, 2016.

3

In treatment reports dated March 8 and May 16, 2016, Dr. Waltrip provided findings on
physical examination and noted continued symptoms from calcific tendinitis/bursitis. He
reported that appellant could continue with full-duty work.
In a May 11, 2016 medical report, Dr. Waltrip reported that he first evaluated appellant
on February 9, 2016 for right shoulder pain. Appellant attributed his symptoms of increased pain
to moving trailers around the yard as well as heavy pushing and pulling at approximately chest
level. His radiographs showed very prominent calcific bursitis and he was noted to have
increased signal throughout the subacromial space on MRI scan. Dr. Waltrip reported that the
job duties appellant described may increase pain for a patient with such prominent calcific
bursitis on radiological studies. Accordingly, appellant’s job-related activities may have
aggravated his symptoms and contributed to the pain for which he sought treatment. Dr. Waltrip
reported that he did not believe that appellant sustained a specific isolated vocational injury to
cause his calcific bursitis, but opined that his job-related activities likely contributed to his pain
as a result of the inflammatory condition.
In progress notes dated June 13 through August 8, 2016, Natalie Llewellyn, a physician
assistant, documented treatment provided for appellant’s right shoulder injury. Ms. Llewellyn
reported that appellant elected to undergo surgery in the form of a right shoulder arthroscopy
with subacromial decompression, debridement calcific tendinitis, and possible rotator cuff repair.
In a June 22, 2016 medical report, Dr. Benedict C. Woo, Board-certified in physical
medicine and rehabilitation, reported that appellant presented for consultation regarding
numbness, tingling, and pain from chronic right shoulder pain which traveled to the neck at
times. He noted that appellant was scheduled for right shoulder surgery on July 22, 2016.
Dr. Woo diagnosed cervical strain, trapezius strain, and right arm numbness. He recommended
an electromyography test of the upper right extremity to evaluate for radiculopathy and
plexopathy prior to surgery.
In diagnostic reports dated July 11, 2016, preoperative testing revealed normal prior to
the scheduled July 22, 2016 surgery.
In a September 12, 2016 medical report, Dr. Waltrip reported that appellant was doing
well after his right shoulder arthroscopy and released him to light-duty work.
By decision dated October 7, 2016, OWCP affirmed the April 22, 2016 decision finding
that the evidence of record failed to establish that appellant’s diagnosed conditions were causally
related to his accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the

4

employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such causal
relationship.7 The opinion of the physician must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant engaged in repetitive upper extremity activities as a
tractor trailer operator. It denied his claim, however, finding the evidence of record failed to
establish a causal relationship between those activities and his right shoulder diagnosis. The
Board finds that the medical evidence of record is insufficient to establish that appellant
developed right shoulder calcific bursitis and a right shoulder sprain causally related to factors of
his federal employment as a tractor trailer operator.
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

5

In medical reports dated January 17 through March 1, 2016, Dr. Akindele provided
findings on physical examination and diagnosed sprain of the right shoulder and right shoulder
calcific tendinitis. He failed to describe appellant’s employment duties or provide any opinion
regarding the cause of his condition. The Board has found that a physician must provide a
narrative description of the identified employment factors and a reasoned opinion on whether the
employment factors described caused or contributed to the diagnosed medical condition.9 As
such, his reports are insufficient to meet appellant’s burden of proof.
In medical reports dated February 9 through September 12, 2012, Dr. Waltrip provided
findings on physical examination and review of diagnostic testing. He diagnosed right shoulder
calcific bursitis. The Board finds that the opinion of Dr. Waltrip is insufficiently rationalized to
establish appellant’s occupational disease claim.
In his May 11, 2016 report, Dr. Waltrip opined that appellant’s job-related activities may
have aggravated his symptoms and contributed to the pain for which he sought treatment. The
Board notes that Dr. Waltrip’s opinion on causation is highly speculative as he notes that
appellant’s employment duties “may have” aggravated his symptoms without a firm conclusion
that they did in fact cause or aggravate his injury.10 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. To be of probative value, a physician’s opinion on causal relationship
should be expressed in terms of reasonable medical certainty.11 Dr. Waltrip further reported that
he did not believe that appellant sustained a specific isolated vocational injury to cause his
calcific bursitis, but opined that his job-related activities likely contributed to his pain as a result
of the inflammatory condition. The Board notes that Dr. Waltrip associated appellant’s pain to
his employment duties rather than the diagnosed medical condition. The Board has consistently
held that pain is a symptom, rather than a compensable medical diagnosis.12 As Dr. Waltrip is
attributing appellant’s symptoms to his employment duties rather than the right shoulder calcific
bursitis, his opinion on causal relationship is of limited probative value.13
Dr. Waltrip did not identify the cause of appellant’s underlying condition. He reported
that appellant had prominent calcific bursitis on radiological studies. The Board notes that it is
unclear if appellant’s calcific bursitis was caused or aggravated by his occupational employment
duties, a result of a preexisting condition, or due to degenerative changes. A well-rationalized
opinion is particularly warranted when there is history of a preexisting condition.14
Dr. Waltrip did not provide a sufficiently rationalized medical opinion explaining the
mechanism of injury pertaining to this occupational disease claim. He did not explain how or
9

John W. Montoya, 54 ECAB 306 (2003).

10

See Michael R. Shaffer, 55 ECAB 339 (2004).

11

Rickey S. Storms, 52 ECAB 349 (2001); Beverly R. Jones, 55 ECAB 411 (2004).

12

C.F., Docket No. 08-1102 (issued October 10, 2008).

13

M.R., Docket No. 14-11 (issued August 27, 2014).

14

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

6

why the repetitive pushing and pulling activities described by appellant would have caused or
aggravated his right shoulder calcific bursitis or shoulder sprain.15 As such, Dr. Waltrip’s report
lacks the specificity and detail needed to establish that appellant’s right shoulder conditions were
a result of a work-related occupational exposure.16
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. Dr. Russ and Dr. Akhtar’s diagnostic reports only interpreted imaging studies and
provided no opinion on the cause of appellant’s injury.17 Without any mention of the repetitive
employment duties, any findings made could not be related to his claim to establish causal
relationship.18
While Dr. Woo’s June 22, 2016 medical report provided additional diagnoses of cervical
and trapezius strain, he failed to discuss appellant’s federal employment duties or give any
opinion on the cause of his diagnosed conditions. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s conditions is of limited
probative value.19
Ms. Llewellyn’s progress notes dated June 13 through August 8, 2016 are also
insufficient to establish appellant’s claim. Physician assistants are not considered physicians as
defined under FECA; therefore, their opinions are not medical evidence and are of no probative
value.20
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.21 Appellant’s honest belief that his occupational
employment duties caused his medical injury is not in question, but that belief, however
sincerely held, does not constitute the medical evidence necessary to establish causal
relationship.
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s federal employment duties as a tractor trailer operator and his
diagnosed right shoulder calcific bursitis and sprain. Thus, appellant has failed to meet his
burden of proof.
15

S.W., Docket 08-2538 (issued May 21, 2009).

16

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

17

D.H., Docket No. 11-1739 (issued April 18, 2012).

18

S.Y., Docket No. 11-1816 (issued March 16, 2012).

19

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

20

5 U.S.C. § 8102(2) of FECA provides as follows: (2) “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. M.S., Docket No. 16-1497 (issued December 20, 2016); see Roy L. Humphrey, 57 ECAB
238 (2005). See also W.M., Docket No. 16-1658 (issued May 3, 2017); A.F., Docket No. 15-1555 (issued
December 16, 2015).
21

D.D., 57 ECAB 734 (2006).

7

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right shoulder
conditions causally related to factors of his federal employment as a tractor trailer operator.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 7, 2016 is affirmed.
Issued: June 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

